DETAILED ACTION
Acknowledgements
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on April 30, 2021.
Claims 4, 6, 10-13, 17, 19, and 21-22 are cancelled. 
Claims 1-3, 5, 7-9, 14-16, 18, and 20 are currently pending and have been examined.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John LeBlanc on May 10, 2021.
The application has been amended as follows:

a communication circuitry configured to communicate with an external device; 
a biometric authentication circuitry configured to perform biometric authentication; and 
a processor,
wherein the processor executes instructions to: 
receive a payment request for a transaction,
in response to the payment request, transmit a biometric authentication request to a certification agency server,
receive an authentication information request from an authentication server in response to the biometric authentication request,
obtain biometric information of a user of the electronic device when the authentication information request is received,
perform biometric authentication using the biometric information, 
after the biometric authentication is completed, access a private key based on a result of the biometric authentication,
obtain authentication information associated with the biometric authentication by encrypting or signing data including a challenge value using the private key,
send the authentication information associated with the biometric authentication to the authentication server [[to allow]] so that the authentication server [[to]] decrypts the authentication information with a public key paired with the private key,
receive a session key, corresponding to the biometric authentication, from the certification agency server, the session key being generated by the certification agency server based on receiving an authentication result from the authentication server,
send the session key along with a payment token request to a payment server [[to allow]] so that the payment server [[to]] allows a financial server to check validity of the session key with the certification agency server,
receive, from the payment server, a payment token issued by the financial server, and


Claim 10 (cancelled)

Claim 11 (cancelled)

Claim 12 (cancelled)

Claim 13 (cancelled)
Claim 14 (Currently Amended) An operation method configured to improve transaction security of an electronic device, the method comprising:
receiving a payment request for a transaction,
in response to the payment request, transmitting a biometric authentication request to a certification agency server,
receiving an authentication information request from an authentication server in response to the biometric authentication request,
obtaining biometric information of a user of the electronic device when the authentication information request is received;
performing biometric authentication;
after the biometric authentication is completed, accessing a private key based on a result of the biometric authentication;
obtaining authentication information associated with the biometric authentication by encrypting or signing data including a challenge value using the private key;
sending the authentication information associated with the biometric authentication to the authentication server [[to allow]] so that the authentication server [[to]] decrypts the authentication information with a public key paired with the private key;

sending the session key along with a payment token request to a payment server [[to allow]] so that the payment server [[to]] allows a financial server to check validity of the session key with the certification agency server;
receiving, from the payment server, a payment token issued by the financial server; and
proceeding with payment, via magnetic secure transmission (MST) communication technologies or near field communication technologies, using the payment token.

Reasons for Allowance
Regarding the claimed terms, Examiner notes that a “general term must be understood in the context in which the inventor presents it.”  In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, Examiner must interpret the claimed terms as found on pages 1-43 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings… the inventor’s lexicography must prevail.”  Id.  An exception to this rule is where “means for” language is used.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The closest prior art of record is Arumugan (US 10,657,531) and Neuman et al. (US 2013/0262857).
The prior art of record discloses a conventional system and method for streamlined checkout.
The prior art of record, however, does not teach at least these elements of claims 1 and 14:
a communication circuitry configured to communicate with an external device; 
a biometric authentication circuitry configured to perform biometric authentication; and 
a processor,
wherein the processor executes instructions to: 
receive a payment request for a transaction,
in response to the payment request, transmit a biometric authentication request to a certification agency server,
receive an authentication information request from an authentication server in response to the biometric authentication request,
obtain biometric information of a user of the electronic device when the authentication information request is received,
perform biometric authentication using the biometric information, 
after the biometric authentication is completed, access a private key based on a result of the biometric authentication,
obtain authentication information associated with the biometric authentication by encrypting or signing data including a challenge value using the private key,
send the authentication information associated with the biometric authentication to the authentication server to allow the authentication server to decrypt the authentication information with a public key paired with the private key,
receive a session key, corresponding to the biometric authentication, from the certification agency server, the session key being generated by the certification agency server based on receiving an authentication result from the authentication server,
send the session key along with a payment token request to a payment server to allow the payment server to allow a financial server to check validity of the session key with the certification agency server,
receive, from the payment server, a payment token issued by the financial server, and
proceed with payment, via magnetic secure transmission (MST) communication technologies or near field communication technologies, using the payment token.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621